Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
35 U.S.C. 112, 6th Paragraph
Claim limitation “an acquirer”, “an extractor”, “an encryption processor”, “a generator” and “a determiner” has been interpreted under 35 U.S.C. 112, sixth paragraph, because each of them uses a non-structural term “configured to” coupled with functional language “to acquire”, “to extract”, “to encrypt”, “to generate”, “to determine” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. 
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1, 4 and 6 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation:  Paragraph 23 of the corresponding PBPUB 2021/0168333 states that each of the above “an acquirer”, “an extractor”, “an encryption processor”, “a 
Claim terms “a data manager configured to cause a storage to store” does not appear to invoke 112, 6th paragraph as the structure itself, i.e. “a storage”, that achieves the function is recited. Similarly, “a display controller” also does not appear to invoke 112, 6th paragraph since the “display device” is the specific structure that achieves the function is recited in the claim language.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Bernal et al. (US 2013/0162817).
Regarding claim 1, Bernal teaches a monitoring system (Figs. 1 and 5-8) comprising:
an acquirer configured to acquire, from one or more monitoring cameras that capture an image of a work area in which presented information to be input is input to an input terminal, a captured image captured by the one or more monitoring cameras (Figs. 1-2, 4 and 6 teaches wherein monitoring cameras captures an intersection (“work”) in which people, cars and signs are captured via cameras 106s. The terms “information to be input is input to an input terminal” is given the broadest reasonable interpretation and is met by the person/place or business identified in step 406, which initially enters the field of view of the image taken by the camera at a specific point in time. The person/place or business identified is not always present and therefore is information that is “to be input to an input terminal”. The input terminal being the system th paragraph interpretation given);
an extractor configured to extract the information to be input from the captured image acquired by the acquirer (Fig. 3 and paragraphs 25 and 35 teaches wherein the system’s processor, meeting the corresponding structure invoked via 35 USC 112, 6th paragraph above, which extracts information of the input area in the image taken. Fig. 6 specifically gives these modules names, such as the facial feature extraction processor or the image content processor);
an encryption processor configured to encrypt the information to be input extracted by the extractor (Fig. 6, blurring function 616); and
a generator configured to generate a replaced image in which the information to be input is made invisible, the replaced image comprising a partial image that displays information encrypted by the encryption processor at a position of the information to be input in the captured image acquired by the acquirer (Fig. 6’s image reconstruction module 618 generates a replaced image in place of the original portion of the image which is made invisible by way of it being replaced).
Regarding claim 2, Bernal teaches the claimed further comprising: a data manager configured to cause a storage to store the captured image captured by the one or more monitoring cameras, and, in a case where the replaced image is generated by 
Regarding claim 3, Bernal teaches the claimed further comprising: a display controller configured to cause a display device to display the captured image captured by the one or more monitoring cameras, and, in a case where the replaced image is generated by the generator, to cause the display device to display the replaced image instead of the captured image (Fig. 5-6, steps 420 and display 622, digital image rendered on image output device). 
Regarding claim 4, Bernal teaches the claimed further comprising:
a determiner configured to determine whether the information to be input extracted by the extractor matches the information to be input that has been encrypted by the encryption processor (Paragraph 44 teaches that facial features are detected in the captured image (i.e. “to be input extracted by the extractor”). Further, in the process of determining the facial features, the system utilizes known databases for comparing the potential facial features, by way of isolating regions, to check whether indeed facial features are present. Therefore, the comparison is done between the identified regions and making the decision on whether a face is actually present or not. Furthermore, the same process is completed for other “Image content” items, e.g. names, addresses, etc.),
wherein, in a case where the determiner determines that the information to be input extracted by the extractor matches the information to be input that has been encrypted by the encryption processor, the generator generates the replaced image on the basis of the invisible image already converted by the encryption processor 
	Method claim 7 and Non-transitory medium claim 8 are rejected for the same reasons as discussed in claim 1 above, because the system performs the method as claimed and paragraphs 50-52 of Bernal teaches the program stored that causes the computer to perform the method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (US 2013/0162817) in view of Official Notice.
Regarding claim 5, Bernal teaches the claimed as discussed in claim 1 above, however, fails to teach that “in a case where a predetermined switching timing is reached, the encryption processor changes an algorithm for encrypting the captured image”.
It is well known and old in the art to be able to update/change an algorithm for encryption process and therefore Official Notice is taken. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the well known and old ability to change the encryption algorithm when a predetermined switching timing is reached because it would have the benefit of making the encryption more robust and less susceptible to illegal/unintended access.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (US 2013/0162817) in view of Yang et al. (US 2019/0318382).
Regarding claim 6, Bernal teaches a monitoring system (Figs. 1 and 5-8) comprising:
an acquirer configured to acquire, from one or more monitoring cameras that capture an image of a work area in which presented information to be input is input to an input terminal, a captured image captured by the one or more monitoring cameras (Figs. 1-2, 4 and 6 teaches wherein monitoring cameras captures an intersection (“work”) in which people, cars and signs are captured via cameras 106s. The terms “information to be input is input to an input terminal” is given the broadest reasonable interpretation and is met by the person/place or business identified in step 406, which th paragraph interpretation given);
an extractor configured to extract the information to be input from the captured image acquired by the acquirer (Fig. 3 and paragraphs 25 and 35 teaches wherein the system’s processor, meeting the corresponding structure invoked via 35 USC 112, 6th paragraph above, which extracts information of the input area in the image taken. Fig. 6 specifically gives these modules names, such as the facial feature extraction processor or the image content processor);
an encryption processor configured to encrypt the information to be input extracted by the extractor (Fig. 6, blurring function 616); and
a generator configured to generate a replaced image in which the information to be input is made invisible, the replaced image comprising a partial image that displays
key information for decrypting information encrypted by the encryption processor at a position of the information to be input in the captured image acquired by the acquirer (Bernal partially teaches the claimed because Fig. 6’s image reconstruction module 618 generates a replaced image in place of the original portion of the image which is made invisible by way of it being replaced).

	In an analogous art, Yang teaches in paragraph 23 and Fig. 7, steps 704-716 wherein sensitive information in a virtual payment mechanism is replaced with a replacement image, but is one which also includes a code that allows a decoding device to retrieve the information necessary to decode the sensitive encrypted information.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Yang into the system of Bernal by allowing the blurred portion to instead display the key information necessary for decrypting the information, because such an incorporation allows for the benefit of improving privacy and security of private and sensitive information (paragraphs 3, 18 and 23-24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eisen et al. (US 2008/0002911) teaches methods for securely displaying digital images by making relevant portions of an image indecipherable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481